

115 HR 6674 IH: Student Empowerment Act
U.S. House of Representatives
2018-08-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 6674IN THE HOUSE OF REPRESENTATIVESAugust 17, 2018Mr. Smith of Missouri introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to permit kindergarten through grade 12 educational
			 expenses to be paid from a 529 account.
	
 1.Short titleThis Act may be cited as the Student Empowerment Act. 2.529 account funding for homeschool and additional elementary and secondary expenses (a)In generalParagraph (7) of section 529(c), as added by section 11032 of Public Law 115–97, is amended to read as follows:
				
 (7)Treatment of elementary and secondary tuitionAny reference in this section to the term qualified higher education expense shall include a reference to— (A)expenses for—
 (i)tuition, (ii)curriculum and curricular materials,
 (iii)books or other instructional materials, (iv)online educational materials,
 (v)tuition for tutoring or educational classes outside of the home, including at a tutoring facility, but only if the tutor or instructor is not related to the student and—
 (I)is licensed as a teacher in any State, (II)has taught at an eligible educational institution, or
 (III)is a subject matter expert in the relevant subject, (vi)fees for a nationally standardized norm-referenced achievement test, an advanced placement examination, or any examinations related to college or university admission,
 (vii)fees for dual enrollment in an institution of higher education, and (viii)educational therapies for students with disabilities provided by a licensed or accredited practitioner or provider, including occupational, behavioral, physical, and speech-language therapies,
							in connection with enrollment or attendance at, or for students enrolled at or attending, an
 elementary or secondary public, private, or religious school, and(B)expenses for the purposes described in clauses (ii) through (viii) of subparagraph (A) in connection with a homeschool (whether treated as a homeschool or a private school for purposes of applicable State law)..
 (b)Effective dateThe amendment made by this section shall apply to distributions made after December 31, 2018. 